Allow me to 
congratulate you. Sir - the representative of Bulgaria, a State friendly to 
ours, and of a people so close to the people of Belarus in its spiritual and 
cultural traditions - on your election to the presidency of the General 
Assembly at its forty-seventh session. By electing you, representatives have 
paid tribute to Bulgaria and have given expression to the respect that you 
enjoy in the international community. In the performance of your quite 
complex duties you may rely on all possible support from our delegation. 
We should like to express our most sincere congratulations to the States 
that have become new Members of the United Nations. We regard their entry 
into the United Nations with great satisfaction since .the accession of new 
States to membership in the Organization enriches the collective thinking of 
the international community with the wisdom of each one of them. 
Happy indeed is a people that reaps the fruits of centuries of steady 
development development in the context of stable statehood and within a 
national culture unclouded by oppression. But there is another fate as well 
that of going through centuries before re-establishing one's own State, 
without allowing the light of one's culture to be extinguished, and finally 
achieving the long-awaited goal of sovereignty and independence. This too is 
happiness - a particular kind of happiness, a difficult happiness. 
It is precisely the words "difficult happiness" that I would use to 
express the essence of the present mood and feelings experienced by my 
people. Yakub Kolas, one of the titans of the culture and national spirit of 
Belarus, in his poem "New Land", wrote with tremendous power concerning the 
everlasting dream of a poor peasant in Belarus about land that would belong 
only to him, where he would be the master, independent of the caprice of an 
alien will. 
Belarus, one of the ancient centres of Slavdom, is a new land, a new 
country regained by its people. The goals of freedom, of the enjoyment of 
full ownership rights in one's own country and of liberation from oppression 
in all of its manifestations have nourished the historic will of our people 
for centuries and are now beginning to be fully realized. 
A year ago, at the last session of the General Assembly, the delegation 
of Belarus, in its statement, outlined the programme of its priorities in the 
sphere of foreign policy: a series of diplomatic recognitions, the 
establishment of a commonwealth of sovereign States in place of the Union of 
Soviet Socialist Republics, non-nuclear status and neutrality for Belarus. 
Today, in a brief review of the year, I should like to note with 
satisfaction that a great deal has been achieved. As we foresaw, the 
Commonwealth of Independent States born at Viskuli, on the soil of Belarus -
has been established in place of the USSR. More than 100 States of the world 
have recognized the Republic of Belarus, and we have established diplomatic 
relations with 60 of them. Our State has become a full and equal member of 
the Conference on Security and Cooperation in Europe (CSCE); it has joined the 
International Monetary Fund and the World Bank, as well as other international 
financial institutions; and it is now the host country for an office of the 
United Nations and the United Nations Development Programme. 
Tactical nuclear weapons have been completely withdrawn from Belarus. 
Having become a party to the Strategic Arms Reduction Treaty and its Lisbon 
Protocol, Belarus has also committed itself to the withdrawal of strategic 
weapons over a period of seven years. Possibly the process will be completed 
even sooner. We have distanced ourselves from participation in military and 
military-political alliances and blocs. Everything achieved thus far has 
established for our State a primary foundation, a base from which we can 
advance further. 
There are certain invisible threads that link the present and the past 
into a whole the spiritual potential of culture as an element of political 
choice, of fateful decisions taken at stages of drastic transition in 
history. Having established the necessary basis for its statehood and foreign 
policy, Belarus today may be said metaphorically to be standing at a 
crossroads of history. The problem of choice, of orientation, is particularly 
consonant with the present transitional stage of our life. Which way and how 
will Belarus move? What values will feed the roots of its State tree? What 
do the near and the distant future hold for our people, which has suffered so 
much? I think that hardly anyone would dare to give categorical and 
unambiguous answers today to these and many other complex questions. We can 
only make certain long-term assumptions and, so far as the prognosis is 
concerned, state a number of ideas and principles relating to several spheres 
of our activities. 
In the economic sphere, our point of reference is the Commonwealth of 
Independent States as a form of economic interaction.* 
Events have put to shame those sceptics who foretold the imminent and 
inevitable disintegration of the Commonwealth. Today it may indeed still 
remind us of a weak child, but a child who, in our opinion, is destined to 
stand firmly on his own feet. The Commonwealth whatever its membership may 
be will endure and stand because under present conditions it is a form of 
mutual economic survival. It is a form that has been forced on us but an 
inevitable one, without which it would be difficult to count on the formation 
of an East European economic market. It should be understood that the 
structure which is now being established by its members cannot instantly 
become the model of a developed, contemporary market. For 10 to 15 years we 
shall continue to stumble along a bumpy road, but gradually we shall move 
towards a state of market civilization which will ultimately enable us to 
raise seriously the question of integration into the European Community - the 
Common Market. 
We are convinced that for a relatively long time to come there will be 
two economic formations in Europe the European Community and what we might 
term the emerging East European economic community which will develop 
parallel to each other and gradually move closer together. For Belarus it is 
not so much a civilized form of economic divorce as an opportunity for 
creating a new quality of life, for getting ready, together with the other 
States of the Commonwealth, to become part of an all-European market. 
In other words, for us and, we hope, for a number of other States, the 
Commonwealth represents not isolation and economic autarky but rather a form 
of development, an inner transformation, whose fundamental essence and final 
goal is a new Europe. The idea of a common home for Europeans will become a 
reality only when the levels of economic development are equalized. 
At present we are still struggling to prevent our economic potential from 
declining too far. The specific characteristic of Belarus' approach to the 
reforms is that the dynamics of the establishment of the new market structures 
should and does fully match the fading away of the old economic structures. 
Such a harmonious approach enables us to avoid extremes: on the one hand, 
rushing forward without good reason and, on the other, rigidly clinging to 
what is outmoded. We are convinced that, having overcome its difficulties, 
the people of Belarus will realize its age-old dream, in the words of 
Yanka Kupala, "to become the equal of other peoples in glory and power". 
In the political sphere we shall continue to act in strict conformity 
with the constitutional principles of a neutral and non-nuclear State. We 
perceive each of these not as a "given", not as a "moment of truth", but as a 
goal born in the depths of our national consciousness as we lived our tragic 
history. 
We view the movement towards neutrality and non-nuclear status as a 
process of consolidating the independence and sovereignty of Belarus, 
acquiring our own political identity and breaking free of the traps that could 
in the future prevent our free and conscious integration into the structures 
objectively necessitated by world development. 
We realize clearly that the notion of classical neutrality is undergoing 
a radical change of content. Perpetual neutrality does not and cannot exist 
in a Europe and a world which are interdependent, just as no perpetual-motion 
machine exists or can exist in nature. The steps recently taken by European 
countries that had been neutral on the basis of tradition or treaties are 
evidence of this. 
We, the people of Belarus, on the basis of our tragic past, have been and 
continue to have a romantic concept of neutrality. This has become simply a 
matter of national instinct. There have been so many attempts to annihilate 
us, so many attacks upon us, that we still have the feeling that if we become 
neutral, our security will be guaranteed. 
But Belarus can become truly neutral only when the new Europe is free of 
blocs, when the North Atlantic Treaty Organization (NATO) ceases to exist just 
as the Warsaw Pact did in the recent past, when the freedom of movement of 
ideas, people, capital, goods and services becomes an everyday reality. 
The third trend is democratic institutionalization. There is no doubt 
that our main hopes in this area are associated with the adoption of a new 
Constitution which will make the process of democratization irreversible. I 
believe that this may happen in the coming months in the course of the second 
reading of our draft Constitution, which is scheduled for October of this 
year. The draft Constitution includes the following fundamental values and 
principles: deideologization and political pluralism; primacy of the norms of 
international law; the separation of legislative, executive and judicial 
power, with reciprocal checks and balances between the three branches of State 
organization; the introduction of norms for direct action with respect to 
human rights, any potential violation of which would automatically cause the 
judicial bodies to intervene; the undertaking of a thorough and complex 
judicial reform aimed at reforming the civil code and the code of civil 
procedure, the code of labour law, the criminal code and the code of criminal 
procedure, and the establishment of trial by jury; the creation of a 
constitutional court; and strict observance of the rights of national 
minorities on the basis of the recommendations of the 1990 Copenhagen meeting 
of CSCE on the human dimension and the 1991 Charter of Paris. 
In this area, in keeping with our traditional principles of tolerance in 
all spheres, including the religious sphere, we intend to continue to maintain 
a high standard even under the conditions of a turbulent Europe. We take 
pride in the fact that all through the many centuries of our history, despite 
the Pale of Settlement, we have never had such extreme chauvinistic phenomena 
as anti-Jewish pogroms or any other similar actions on our national soil. Our 
firm principles - a genuine love of peace, respect for others, tolerance, 
honouring the right of each ethnic group, regardless of its size, to have its 
own national identity and equal civil rights - will be preserved and augmented 
by us in contemporary Europe. 
This is demonstrated by the present-day situation in a 
multi-denominational Belarus, where a religious minority, the Catholics of 
Belarus, has been granted the right to celebrate its main religious holidays 
as officially established non-working days. If I am not mistaken, this is one 
of a very few such examples in Europe. 
It is our hope that the unique interfaith balance that has historically 
developed in Belarus will be valued and respected by all and will not become 
the subject of external manipulations. We in Belarus do not equate the 
religious denomination of the citizens of Belarus with the ethnic groups to 
which they belong. 
To say that we are living in an extraordinary time is nowadays often 
merely to mouth a cliche. The time has come, however, to go both beyond mere 
declarations that changes have taken place and beyond simple-minded 
sentimentality at the sudden disappearance of earlier global tensions. It is 
true that the disintegration of the totalitarian system, both as a social and 
political system and as a system of States, has led to the actual disappearance 
of the central line of tension between the two opposing global military and 
ideological groups. One pattern of international relations, which 
characterized most of the twentieth century, is being or has been replaced by 
another. But this still does not automatically mean the absence of 
conflicts. Paradoxically, the new pattern is reminiscent of the one that was 
laid down by the Vienna Congress and characterized the Europe of the 
nineteenth century, especially its latter half, with its multitude of centres 
of power and the abundance of inter-State and intra-State conflicts, often 
ethnic in content. No doubt the analogy is not exact, but its points of 
resemblance give cause for concern, a concern actively reinforced by the 
bloody conflicts in Yugoslavia, Nagorny Karabakh, Georgia and Moldova, all of 
which seemed inconceivable to Europe just a few years ago. And after all, we 
all recall the catastrophic convulsions with which that international 
structure ended at the beginning of the twentieth century. 
The political structure adopted thereafter was that of post-Versailles 
Europe, which also proved counterproductive. The creation of subregional 
groupings, such as the Little Entente, and an amorphous system of 
pseudo-collective security eventually demonstrated the complete inability of 
the League of Nations to function and failed to save the world from the 
conflagration of the Second World War. 
The situation today is similar in many respects. It is thought that 
unless urgent measures are taken, Europe will totally fail to approach 
complete prosperity and tranquillity. Internal tensions on the continent are 
increasing. A broader interpretation of CSCE is drawing it into new crises in 
the European-Asian area and making it more difficult to achieve any concrete 
results at the initial stage of emerging conflicts. Is it possible that we 
have not learned anything from the sad experiences of the past? It is true 
that the nuclear threat is receding, but the number of victims of 
conventional-arms conflicts is nevertheless terrifying. 
I am far from being a prophet of doom. Moreover, achieving our common 
strategic goal - the creation of a unified European home is a thoroughly 
realistic and attainable one. But we must not forget that the complications 
we face on the path I have just outlined are also real. We must see them 
clearly and overcome them in order to move forward through joint efforts 
towards our chosen goal. 
The main advantages of the new world order over that of the last century, 
in our view, lie in mankind's accumulated bitter experience, which we must 
prevent from recurring, and in the existence of a functioning and universally 
respected Organization of States whose task it is to ensure international 
peace and security. 
It is important, however, to enable the United Nations, through our joint 
efforts, to play an active, practical role in preventing conflicts and 
"extinguishing" those that nevertheless arise. 
At the present time it is both necessary and possible to strengthen the 
role of the United Nations in monitoring the compliance of States with their 
commitments under existing international covenants and conventions in the 
sphere of human rights. The issue of radically strengthening the role of the 
United Nations in this respect may become one of the items on the agenda of 
the World Conference on Human Rights, to be held at Vienna next year. 
It is essential to prevent the world from being split into groups on the 
basis of different degrees of well-being. Closed "oases of prosperity" cannot 
exist forever; they make the world unstable. Today, as never before, it is 
necessary to mount a multifaceted attack on world-wide economic problems. 
The removal of the threat of nuclear war and the growing burdens 
technology imposes on the global environment, which have reached and even 
exceeded the limit, have made clear the gravity of the problems that beset the 
environment. In this sphere too, the international community must choose not 
confrontation but cooperation in order to preserve the Earth's ecosystem. 
Without idealizing the results of the Rio de Janeiro Conference, Belarus 
shares the view that this is only the beginning of a long and difficult road. 
Here, in addition to everything else, it should be borne in mind that on the 
moral scale of values, the modest offerings of the poor are often much more 
precious than the donations of the rich. 
Belarus supports the idea of convening in 1995 the year marking the 
fiftieth anniversary of the United Nations - a special session of the General 
Assembly during which another summit meeting in the interests of the Earth 
would be held, for the first comprehensive review of the implementation of 
"Agenda 21", the agenda for the twenty-first century, and at which the 
Earth-95 Charter, which may be developed on the basis of the 1992 Rio 
Declaration, would be discussed. 
We regard the unique summit meeting of the United Nations Security 
Council, held on 31 January of this year, as a milestone in preparing the 
United Nations for its role, which is totally new in its effectiveness. We 
highly commend the Secretary-General's report "An Agenda for Peace", and we 
are prepared to take part actively and as constructively as possible in 
discussing the recommendations put forward in that report. 
I can, however, declare even today our favourable attitude towards 
enhancing the activities of the United Nations in carrying out peace-keeping 
operations and, in general, in settling conflicts, many of which stem from 
inter-ethnic disputes. In particular, we are prepared to participate actively 
in the search for peaceful ways to resolve the Nagorny Karabakh conflict. We 
have agreed to hold an international conference at Minsk on this issue, and 
despite all our economic difficulties, we have done everything possible to 
enable it to begin its work. 
On the whole, Belarus' reserves of stability, both internally and on our 
borders, its traditions of cultural and national tolerance, its aspirations to 
the strict observance of human rights and its geopolitical position give it, 
in our opinion, the potential to play an active role as a peace-keeping 
mediator or coordinator in a number of situations, particularly in regions of 
the former USSR but also in a broader context. We are ready to make use of 
that potential in the interests of peace, cooperation and genuine respect for 
human rights. As we see it, the realization of this potential will be helped 
by another dimension in Belarus' foreign policy: our aspiration to balanced 
consistency, constructiveness and predictability of action. 
Speaking from this rostrum as the representative of a country that was 
stricken by the worst nuclear accident in human history and of a State going 
through an extremely difficult stage in its transition from one type of 
economy to another, I must express today our anxiety concerning two aspects of 
the General Assembly's activities. 
The Republic of Belarus is troubled by the delay in the implementation of 
the General Assembly resolution on strengthening international cooperation and 
coordinating efforts to study, mitigate and minimize the consequences of the 
Chernobyl disaster - or, to be more precise, by the Assembly's almost total 
inactivity with regard to implementing that resolution. The ineffectiveness 
of the United Nations, about which much has already been said from this 
rostrum, can be vividly illustrated inter alia by this example, which is 
particularly close and painful to us. We have learned from our own experience 
that resolutions in this particular case resolution 45/190, which was 
adopted by consensus and, I should point out, sponsored by 129 States - may be 
adopted, but the results of such seemingly active measures are minimal. The 
years that have elapsed since the disaster convince us that today we are 
essentially at the mercy of a capricious fate and must rely first of all on 
our own capabilities, on people of goodwill and on various international 
charitable and religious organizations, to which we are immeasurably grateful 
for their moral support and their assistance. 
Even the small secretariat that was established to oversee the 
implementation of that resolution is silently watching events from far-away 
Vienna, clearly not intending to relocate to one of the three capitals of the 
affected countries, closer to the scene. Apparently this is a much simpler 
and calmer way of proceeding. And what good would it do to try to take the 
Chernobyl issue outside of the United Nations, the United Nations General 
Assembly and the Economic and Social Council? 
It is evident that policy relating to Chernobyl is becoming hostage to 
the current weaknesses and the inherent characteristics of the United 
Nations. Need we explain why, in the light of this situation, the prestige of 
such a universal Organization as the United Nations may be waning in the minds 
of many people in Belarus? 
A number of United Nations administrative and budgetary policies also 
need to be seriously revised. First and foremost, the scale of assessments of 
the States Members of the United Nations deserves criticism. 
Regrettably, in the course of its recent work the Committee on 
Contributions recommended to the General Assembly that the share contributed 
by the Republic of Belarus to the United Nations budget should be sharply and 
substantially increased. The state of our economy, especially during the 
transitional period, gives no grounds for such an increase. We wish to 
declare our profound disagreement with such an unjustified approach, and we 
insist that the amount of our Republic's contribution to the Organization's 
budget should be reconsidered. Furthermore, we are prepared to assume 
financial obligations, but, first and foremost, we are prepared to do so only 
in respect of financial obligations as from the time of the juridical 
disappearance of the USSR, that is to say, from December 1991. 
The poetic metaphor of a crossroads, which is so dominant for Belarus 
today, involves another important symbolic feature, that of departing and 
leaving something behind. As it passes through the present difficult 
crossroads, Belarus leaves behind forever the obsolete ballast of implausible 
stereotypes that were imposed upon us, bound us hand and foot and prevented us 
from being free and happy. We look forward with confidence to the new 
horizons now opening, we are ready to work indefatigably for our homeland, to 
make the life of the people of Belarus prosperous and secure, and we shall 
continue to make our contribution to the world community's constructive 
efforts. 
We are making our choice. We have made it already. 